         Case 1:20-cv-04260-JGK Document 12 Filed 06/10/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK,

                        Plaintiff,

                v.                                Civil Action No. 1:20-cv-4260-JGK

 UNITED STATES DEPARTMENT OF
 EDUCATION and ELISABETH DEVOS,
 in her official capacity as the Secretary of
 Education,

                        Defendants.


                                DECLARATION OF SERVICE

       I hereby declare that, in accordance with Rule 4 of the Federal Rules of Civil Procedure

and this Court’s June 8, 2020 Order [ECF No. 11], I caused a copy of the Complaint and

Summonses in this action to be served on Defendants United States Department of Education

and Secretary Elisabeth DeVos, on June 5, 2020, by email to the following person:

       Jeffrey Oestericher
       Chief, Civil Division
       U.S. Attorney’s Office, Southern District of New York
       86 Chambers Street, 3rd Floor
       New York, NY 10007
       Jeffrey.Oestericher@usdoj.gov

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



        DATED: February 12, 2020
                                                By: /s/ Matthew Colangelo
                                                Matthew Colangelo
                                                Office of the New York State Attorney General
                                                28 Liberty Street
                                                New York, NY 10005
Case 1:20-cv-04260-JGK Document 12 Filed 06/10/20 Page 2 of 2



                             Phone: (212) 416-6057
                             matthew.colangelo@ag.ny.gov
